Mr. Hume Council for the Complainant moved for a further time to Argue the Exceptions, not having regular Notice of the Order made Yesterday. Ordered that the said Exceptions be Argued, Immediatly. The Exceptions to the Defendants Answer coming this day to be heard and debated before this Court, by Mr. Hume of Council for the plantiff and Mr. Whitaker of Council for the Defendant, It is the opinion of this Court that the plantiffs first Exception to the Defendants answer is good, and therefore that he Amend the Answer in the point Excepted to, Ten daies after Notice hereof, but as to the plantiffs Second Exception this Court is of Opinion ought to be disallowed, and therefore the same is overrulled, the said Defendant having fully Answered the Complainants Bill in that particular.
Intr.
J. Skene Register